NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DAISY SOSA-SALGUERO,                             No. 12-73239

               Petitioner,                       Agency No. A089-479-081

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Daisy Sosa-Salguero, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within and among Sosa-Salguero’s affidavit, testimony,

and documentary evidence regarding the dates of two beatings and the order in

which they occurred. See id. at 1048 (adverse credibility finding reasonable under

totality of circumstances). The agency was not compelled to accept Sosa-

Salguero’s explanations for the inconsistent dates. See Zamanov v. Holder, 649
F.3d 969, 974 (9th Cir. 2011). Contrary to Sosa-Salguero’s contention, the BIA

did not fail to consider the totality of the evidence. We also reject her contention

that the BIA improperly relied on minor or incidental inconsistencies. See

Shrestha, 590 F.3d at 1046-47 (“[a]lthough inconsistencies no longer need to go to

the heart of the petitioner’s claim, when an inconsistency is at the heart of the

claim it doubtless is of great weight”). In the absence of credible testimony, Sosa-

Salguero’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).




                                           2                                    12-73239
      Further, Sosa-Salguero’s CAT claim fails because it is based on the same

statements the agency found not credible, and she does not point to any other

evidence in the record that would compel the finding that it is more likely than not

she would be tortured if returned to Guatemala. See id. at 1156-57.

      Finally, we reject Sosa-Salguero’s contentions that the BIA erred in its

analysis of her withholding of removal and CAT claims.

      PETITION FOR REVIEW DENIED.




                                          3                                      12-73239